Citation Nr: 0506294	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hyperlipidemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hearing loss and for hyperlipidemia.  He responded 
by filing an April 2002 Notice of Disagreement, and was sent 
a November 2002 Statement of the Case by the RO.  He then 
filed a January 2003 VA Form 9, perfecting his appeal of this 
issue.  In November 2004, he testified at the RO before the 
undersigned.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Hyperlipidemia is a laboratory finding and not a current 
disease or disability.  


CONCLUSION OF LAW

Hyperlipidemia is not a disease, disability, or injury for 
which applicable law permits the award of service connection.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and the April 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Dallas, TX, and 
these records were obtained.  Private medical records have 
been obtained from several private physicians, as indicated 
by the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in September 
2004, in light of the additional development performed 
subsequent to February 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The Board notes that the veteran submitted new medical 
evidence during his November 2004 personal hearing.  This 
evidence has not yet been considered by the RO, the agency of 
original jurisdiction.  However, because this evidence was 
submitted with a waiver of RO consideration, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. § 20.800 (2004).  

The veteran seeks service connection for hyperlipidemia.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Central to any service connection claim is a current 
disability.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.[A.] 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In the present case, the claimed disability for which the 
veteran seeks service connection, hyperlipidemia, is in fact 
not a "disability", but rather a laboratory finding for 
which service connection is not warranted.  Id.; see also 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) ("[D]iagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol . . . are actually laboratory test results, and 
are not, in and of themselves, disabilities.")  Because the 
claimed condition is not a disability, service connection 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429 (1994).  Simply stated, an abnormal test 
result, in and of itself, is not a disability.  If, in the 
future, the veteran develops a heart condition or other 
"disability" that he believes is related to his active 
service, he may file a new claim to become service connected 
for this disorder. 

The veteran has himself contended that hyperlipidemia is a 
current medical disability for which service connection 
should be awarded; however, as a layperson, his statements 
regarding medical causation, diagnosis, and etiology are not 
binding on the Board.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
veteran cannot diagnosis his own disorder, indicate that it 
is a "disability" and then associate it within his active 
service.   

In conclusion, service connection for hyperlipidemia must be 
denied, as this condition is not a "disability" for which 
service connection may be awarded.  Because this claim is 
denied on a legal, rather than evidentiary, basis, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to service connection for hyperlipidemia is 
denied.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  For VA purposes, impaired hearing will be considered 
to be a disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).  In the present case, since the 
most recent VA examination and medical opinion, the veteran 
has submitted extensive evidence in support of his claim, 
including a January 2003 private hearing acuity test that 
revealed mild to moderate sensorineural hearing loss in both 
ears.  The veteran contends that he was exposed to acoustic 
trauma when his unit's base was struck by rocket fire during 
service in Vietnam.  His testimony on this subject appears 
credible.   He also submitted another soldier's statement in 
support of this contention.  The VA examiner did not have the 
opportunity to review this evidence.       

Because the veteran has submitted medical evidence of a 
current diagnosis of bilateral hearing loss, along with 
contentions of an in-service acoustic trauma, a medical 
examination is required in order to address this issue.  The 
VA has an obligation to obtain such an examination when it 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  

In light of the above, this claim must be remanded to the RO, 
via the AMC, for the following additional development:  

1.  The veteran should be scheduled for a 
VA audiological examination and medical 
opinion.  The veteran should be examined 
by a VA audiologist to determine if he 
has a current hearing loss in either ear, 
as defined by 38 C.F.R. § 3.385.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's attention is 
directed to the veteran's hearing acuity 
tests on his service entrance and service 
separation medical examinations.  The 
examiner should also note the veteran's 
exposure to enemy rocket fire during 
military service in Vietnam, which is 
found to be credible.  

After fully reviewing the record and 
examining the veteran, the examiner 
should state whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
hearing loss, if any, is due to or the 
result of acoustic trauma during military 
service in Vietnam.  The medical basis 
for all opinions expressed should also be 
given in detail, with specific reference 
to evidence within the record.  

2.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for bilateral hearing loss in 
light of any additional evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


